DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2019 has been considered by the examiner.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or render obvious a method of limiting mechanical torque on a rotorcraft having at least three motors driving a power transmission gearbox, wherein the method includes the steps of  determining an engine torque limit for each motor, determining with a control computer a respective distribution coefficient; determining the associated engine torque limit by taking into consideration the associated distribution coefficient with the following steps, determining an intermediate limit as a function of a stored common rotor torque limit and the associated distribution coefficient; and determining the engine torque limit for each of the at least three motors, a respective gearbox inlet torque limit being stored for each of the at least three motors, the engine torque limit associated with each of the at least three motors being equal to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,536,358 to Germanetti teaches a rotorcraft having motors, but lacks a teaching of an intermediate limit.
U.S. Publication No. 2017/0341771 to Casolaro et al. teaches a method of controlling a rotorcraft.
U.S. Publication No. 2014/0117148 to Dyrla et al. teaches a method of controlling the motors in a rotorcraft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655